Citation Nr: 0418131	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder to include paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's sister



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from August 1980 to 
May 1982 and additional service with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Houston, Texas, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder to include paranoid schizophrenia.  In October 2002, 
the veteran was afforded a video hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In December 2003, 
the Board remanded the veteran's appeal to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  

The veteran's application to reopen her claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder to include paranoid schizophrenia is GRANTED for the 
reasons and bases discussed below.  The issue of service 
connection for a chronic acquired psychiatric disorder to 
include paranoid schizophrenia is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on her 
part.  




FINDINGS OF FACT

1.  In May 1990, the RO denied service connection for a 
chronic acquired psychiatric disorder to include paranoid 
schizophrenia.  The veteran was informed in writing of the 
adverse determination and her appellate rights in June 1990.  
She did not submit a notice of disagreement with the adverse 
decision.  

2.  The additional documentation submitted since the May 1990 
RO decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The May 1990 RO decision which denied service connection for 
a chronic acquired psychiatric disorder to include paranoid 
schizophrenia is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Psychiatric Disorder

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

A.  Prior RO Final Decision

In May 1990, the RO denied service connection for a chronic 
acquired psychiatric disorder to include paranoid 
schizophrenia as the claimed disorder was initially 
manifested many years after service separation.  In June 
1990, the veteran was informed in writing of the adverse 
decision and her appellate rights.  She did not submit a 
notice of disagreement with the adverse decision.  

The evidence upon which the RO formulated its May 1990 rating 
decision may be briefly summarized.  A December 1981 Army 
treatment record indicates that she was diagnosed with 
situational stress.  The remainder of her service medical 
records do not refer to any psychiatric abnormalities.  The 
report of her May 1982 physical examination for service 
separation notes that the veteran neither complained of nor 
exhibited any psychiatric abnormalities.  A March 1989 VA 
treatment record states that the veteran reported that her 
psychiatric complaints began in 1986.  She was subsequently 
hospitalized at the San Antonio State Hospital in 1986.  A 
November 1989 VA hospital summary states that the veteran was 
diagnosed with paranoid schizophrenia.  The veteran conveyed 
that she began to hear voices and was subsequently committed 
to the state hospital in 1986.  In her December 1989 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that her chronic psychiatric 
disorder was initially manifested during active service in 
1982.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.   Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1990 RO decision denying 
service connection for a chronic acquired psychiatric 
disorder consists of Army Reserve personnel records; VA 
examination and treatment records; clinical documentation 
from San Antonio State Hospital; the transcript of the 
October 2002 video hearing before a VA hearing officer; and 
written statements from the veteran.  The veteran's service 
personnel records indicate that she had additional periods of 
active duty for training and inactive duty for training with 
the Army Reserve between 1982 and August 1986.  Clinical 
documentation from the San Antonio State Hospital dated 
between September and November 1986 reports that the veteran 
was involuntarily committed in September 1986.  She was 
diagnosed with a schizophreniform disorder.  The Board finds 
that the service personnel records and the clinical 
documentation from San Antonio State Hospital constitute new 
and material evidence in that the records are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include paranoid schizophrenia is 
reopened.  




II.  VCAA

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's entitlement to 
service connection for a chronic acquired psychiatric 
disorder to include paranoid schizophrenia, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
has been afforded a VA examination for compensation purposes.  
The examination report is of record.  She was afforded a 
video hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  Any 
duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder to include paranoid schizophrenia is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include paranoid schizophrenia is to 
be determined following a de novo review of the entire 
record.  

The veteran's service personnel records indicate that she 
served with the Army Reserve between 1982 and 1986.  The 
veteran's specific periods of active duty, active duty for 
training, and inactive duty for training with the Army 
Reserve have not been verified.  

A June 1999 VA social work summary indicates that the veteran 
was receiving Social Security Administration (SSA) disability 
benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting her claim is not of record.  The VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  Accordingly, this case is REMANDED for the following 
action:  
1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active duty, active duty for 
training, and inactive duty for training 
with the Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits and copies of all records 
developed in association with the award 
for incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 1990, not already of record, be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of her chronic acquired psychiatric 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to (1) the etiology of any identified 
chronic acquired psychiatric disability 
and (2) whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
was initially manifested in or otherwise 
originated during active service or 
active duty for training?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include paranoid 
schizophrenia.  If the benefit sought on 
appeal remains denied, the veteran and 
her accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



